DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on November 07, 2019 as modified by the preliminary amendment filed on November 07, 2019. Claims 1-6, 8, 12, 13, 15-17, 19, 33, 27-30, 45, 46, 58, and 59 are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 12, 13, 15-17, 19, 33, 27-30, 45, 46, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi (US 2019/0212429) in view of Li et al. (US 2017/0102457).
Regarding claims 1 and 58, Yamanouchi discloses an indoor mmWave RTLS (Real-Time Location Sensing) system and a method for detecting the presence of one or more objects within an indoor environment (paragraph [0200]; e.g., a surveillance radar system in a hospital room) and (paragraph [0206]; e.g., detect a target person passing out suddenly or not getting out of bed even after a regular wake-up time, from displacement and a position of the target person), 
the system including an anchor (Fig. 17; see object sensing device 1), in which each anchor includes a mmWave radar subsystem (paragraphs [0005], [0104], [0169] see FMCW or chirp signal) that uses radar algorithms to detect one or more objects (paragraphs [0008], [0114]; e.g., detects presence or absence of displacement of a target)

Yamanouchi discloses a surveillance radar system, but fails to specifically disclose the system including multiple anchors.
However, Li discloses the system including multiple anchors (paragraphs [0005], [0007] see indoor sensors for subject localization).
Therefore, taking the teachings of Yamanouchi in combination of Li as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have multiple anchors to detect object for advantages of detecting the range information of objects in a room, and thus obtain in real-time a 2-dimensional map of the room with objects' location information (Li: paragraph [0009]).
Regarding claim 2, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the location-based object characteristics include one or more of the following: range, direction-of-arrival, velocity, absolute position, or logical position, each determined relative to one or more anchors (Yamanouchi: paragraph [0093]; e.g., When a position (a distance from the object sensing device 1 to a target) R(t) of a target is 60 m). 
Regarding claim 3, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the location-based object characteristics are tracked as a function of time and are associated with a timestamp (Yamanouchi: paragraph [0070]; e.g., indicated as a function of a time t). 

Regarding claim 6, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the system further includes a control centre and each anchor includes a communication module that communicates with the control centre including a database that receives and stores the location-based object characteristics from all anchors, and in which the control centre includes a control processing subsystem that analyses location-based object characteristics from all anchors (Yamanouchi: Figs. 3 or 5). 
Regarding claim 8, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 6, in which the communication module communicates with the control centre via Bluetooth or WiFi or other wireless techniques (Li: paragraph [0040], [0044] see Bluetooth) and (paragraph [0044] see LAN network). 
Regarding claim 12, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 6, in which the control centre wirelessly transmits information from the analysed data to end-users, such as on an application running on a connected device (Yamanouchi: paragraph [0207]; e.g., the surveillance radar system 400 is able to notify another person of a worsened physical condition or safety of a person and immediately contact a doctor or a nurse, and the doctor or the nurse is able to immediately perform a treatment on the person in a bad physical condition). 
Regarding claim 13, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which each anchor is positioned such that it monitors a specific area or sub-area (Yamanouchi: paragraph [0207] see the surveillance radar system 400 may be used 
Regarding claim 15, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, 
in which each anchor includes: 
(i) a first antenna array that transmits a plurality of mmWave signals, wherein the mmWave signals are chirped to encompass a plurality of frequencies across a large bandwidth (Yamanouchi: paragraphs [0144], [0160]) and (Li: paragraphs [0052], [0058]);
(ii) a second antenna array for receiving the backscattered mmWave signals (Yamanouchi: paragraphs [0151], [0174] see the RF transmission signal 402, receives a reflected wave from the target 403, and measures displacement of each target 403a, 403b, or 403c). 
Regarding claim 16, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 15, in which each anchor includes a digital front-end subsystem configured to generate the plurality of mmWave signals (Yamanouchi: paragraph [0218], [0239]). 
Regarding claim 17, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 15, in which each anchor includes an RF/analogue subsystem that is configured to 
(i) process and transmit the plurality of mmWave signals through the first antenna array (Yamanouchi: paragraph [0218], [0239]),
(ii) receive the backscattered signals through the second antenna array (Yamanouchi: paragraph [0218], [0239]), 

(iv) filter the mixed signals through a bandpass filter (Yamanouchi: paragraph [0165]), and 
(v) output the filtered and mixed signals for baseband processing; and in which the digital front-end subsystem is configured to digitise and further process the output of the RF/analogue subsystem (Yamanouchi: paragraphs [0165], [0239]) and (Li: paragraph [0065]). 
Regarding claim 19, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 17, in which each anchor includes a processing subsystem configured to analyse the amplitude and phase of the digitised signals using radar signal processing techniques, in order to detect the presence of one or more objects, and to determine the characteristics of one or more objects in the vicinity of the anchor unit (Yamanouchi: paragraphs [0170], [0229]). 
Regarding claim 23, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which tagless objects are detected by measuring their scattering profiles and/or Doppler characteristics (Yamanouchi: paragraph [0166]) and (Li: paragraphs [0060], [0062]; e.g., clutter removal procedure. FIG. 4(a) shows two beat signals when detecting a stationary clutter and a moving target at two different times). 
Regarding claim 27, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the system's bandwidth of operation encompasses a band that lies within the 30-300 GHz frequency range (Yamanouchi: paragraph [0120]) and (Li: paragraphs [0099], [0108]). 

Regarding claim 29, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the system is configured to detect sub-millimetre movements of detected objects by measuring the phase changes of the received backscattered signals (Yamanouchi: paragraphs [0149], [0154]). 
Regarding claim 30, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which the system is configured to have plug and play capabilities, wherein each anchor can be plugged into a wall outlet, such as an AC outlet (Li: paragraphs [0036], [0041]). 
Regarding claim 45, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, in which each anchor is responsible to scan a specific sub-area, in which the sub-areas are defined by `virtual walls` that have been generated by a software module, and in which each anchor is programmed to (i) monitor objects that are within their specific sub-area or (ii) ignore objects that are within their specific sub-area or (iii) monitor objects that cross their specific sub-area (Yamanouchi: paragraphs [0181], [0207]). 
Regarding claim 46, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 45, in which the `virtual walls` are created manually by a user via a web-browser or an application (Li: paragraph [0070]). 
Regarding claim 59, Yamanouchi in combination with Li discloses the method of claim 58, in which the method is implemented in a hospital environment and the object is a patient or a . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi in combination with Li, in view of Kirino et al. (US 2019/0319361).
Regarding claim 5, Yamanouchi in combination with Li discloses the indoor mmWave RTLS system of claim 1, fails to specifically disclose each mmWave radar subsystem includes a MIMO (Multiple-Input Multiple output) subsystem that uses MIMO radar algorithms. 
However, Kirino discloses each mmWave radar subsystem includes a MIMO (Multiple-Input Multiple output) subsystem that uses MIMO radar algorithms (paragraphs [0087], [0480]).
Therefore, taking the teachings of Yamanouchi in combination of Li and Kirino as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to include a MIMO (Multiple-Input Multiple output) subsystem in each mmWave radar subsystem that uses MIMO radar algorithms in order to detecting the presence or absence of a person at a specific indoor place, or whether or not such a person is undergoing any motion (Kirino: paragraph [0351]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648